[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                                                                FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                           December 19, 2006
                               No. 06-10132              THOMAS K. KAHN
                                                               CLERK

                   D. C. Docket No. 03-01269 CV-WSD-1

MARCELINO PEREZ-HERNANDEZ,
JOAQUIN COELLO, as Next Friend of
Myra Yeje, Nathaly Yeje, Dedrick Shemar Cash and
Ana Vera, minor children of Angelica Urena,
LIDIA AMADOR, Individually as surviving mother
of Carlos Resendiz, her deceased son, et al.,

                                              Plaintiffs-Appellants,
                                              Cross-Appellees,

ALEJANDRO RUIZ,

                                              Appellant,
                                   versus

MITSUBISHI MOTORS CORPORATION,
a foreign corporation,
MITSUBISHI MOTORS NORTH AMERICA,
a foreign corporation,

                                              Defendants-Appellees
                                              Cross-Appellants.
                       Appeal from the United States District Court
                          for the Northern District of Georgia


                                   (December 19, 2006)

Before DUBINA and WILSON, Circuit Judges, and HODGES,* District Judge.

PER CURIAM:

       This is a tragic case involving the deaths of four people after a 1994

Mitsubishi Montero rolled over three times on Interstate 285 in Fulton County,

Georgia.

       After a trial by jury, the jury returned a verdict in favor of Mitsubishi.

Appellants seek to overturn the jury verdict and obtain a new trial based on two

discretionary rulings made by the district court.

       First, regarding references to Mitsubishi’s compliance with the Federal

Motor Vehicle Safety Standards, even if we assumed error, it was harmless

because of the district court’s jury instructions.



_______________________
     *Honorable Wm. Terrell Hodges, United States District Judge for the Middle District of
Florida, sitting by designation.



                                             2
      Second, we see no abuse of discretion in the district court’s limitation of the

scope of Gilbert’s testimony on the rim gouge issue. At trial, appellants did not

meet their burden of establishing the reliability of Gilbert’s testimony on the rim

gouge.

      Finally, we conclude from the record that the district court properly ruled on

the removal of the Amador appellants’ case and the consolidation of the two

actions. Accordingly, we affirm the judgment entered on the jury’s verdict.1

      AFFIRMED.




      1
          We also affirm the district court’s ruling on Mitsubishi’s cross-appeal.

                                                  3